 


109 HRES 740 EH: Resolution calling on the Government of the United Kingdom immediately to establish a full, independent, public judicial inquiry into the murder of Northern Ireland defense attorney Patrick Finucane, as recommended by Judge Peter Cory as part of the Weston Park Agreement, in order to move forward on the Northern Ireland peace process.
U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 740 
In the House of Representatives, U. S., 
 
May 18 (legislative day, May 17), 2006 
 
RESOLUTION 
Resolution calling on the Government of the United Kingdom immediately to establish a full, independent, public judicial inquiry into the murder of Northern Ireland defense attorney Patrick Finucane, as recommended by Judge Peter Cory as part of the Weston Park Agreement, in order to move forward on the Northern Ireland peace process. 
 
 
Whereas human rights defense attorney and solicitor Patrick Finucane was brutally murdered in front of his wife and children at his home in Belfast on February 12, 1989; 
Whereas many international bodies and nongovernmental human rights organizations, including Amnesty International, British Irish Rights Watch, the Committee for the Administration of Justice, and Human Rights First, have called attention to serious allegations of collusion between loyalist paramilitaries and British security forces in the murder of Mr. Finucane; 
Whereas in July 2001 the Governments of Ireland and the United Kingdom under terms of the Weston Park Agreement appointed retired Canadian Judge Peter Cory to investigate the allegations of collusion between loyalist paramilitaries and British security forces in the murder of Mr. Finucane and other individuals; 
Whereas Judge Cory reported to the Governments of Ireland and the United Kingdom in April 2004 that sufficient evidence of collusion existed to warrant a public independent, judicial inquiry into the murder of Mr. Finucane and recommended that a public inquiry take place without delay; 
Whereas the Government of the United Kingdom in April 2005 adopted the Inquiries Act 2005 which empowers the Government to block scrutiny of state actions and limits independent action by the judiciary in inquiries held under its terms, and, after the enactment of this legislation establishing new limited inquiry procedures, the Government announced that an inquiry into the murder of Mr. Finucane would be established which would operate under terms of the new legislation; 
Whereas Judge Cory, in a written statement presented to the Committee on International Relations of the House of Representatives in 2005, stated that his 2004 recommendation for a public inquiry into the murder of Mr. Finucane had contemplated a true public inquiry constituted and acting pursuant to the provisions of the 1921 Act (the Tribunals of Inquiry (Evidence) Act 1921), and also stated that it seems to me that the proposed new Act would make a meaningful inquiry impossible; 
Whereas the family of Mr. Finucane has rejected the limited authority of an inquiry conducted under terms of the Inquiries Act of 2005; 
Whereas Amnesty International, British Irish Rights Watch, the Committee for the Administration of Justice, and Human Rights First have likewise rejected any proposed inquiry into the murder of Mr. Finucane established under procedures of the Inquiries Act of 2005 and have called for the repeal of the Act; 
Whereas the Dial Eireann (Parliament of Ireland) adopted a resolution on March 8, 2006, calling for the establishment of a full public independent judicial inquiry into the murder of Patrick Finucane; and 
Whereas the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228) and House Resolution 128 (April 20, 1999) support the establishment of a public independent judicial inquiry into the murder of Patrick Finucane: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses to the family of Patrick Finucane deepest condolences on his death, commends their steadfast pursuit of justice in his brutal murder, and thanks his wife Geraldine and son Michael for their willingness to testify on this matter before committees of the House of Representatives on numerous occasions; 
(2)supports the efforts of the Administration in seeking the full implementation of the Weston Park Agreement and the establishment of an independent judicial inquiry into the murder of Patrick Finucane; 
(3)calls on the Government of the United Kingdom to reconsider its position on the matter of an inquiry into the murder of Mr. Finucane, to amend the Inquiries Act of 2005, and to take fully into account the objections of Judge Cory, objections raised by officials of the United States Government, other governments, and international bodies, and the objections raised by Mr. Finucane’s family; and 
(4)urges the Government of the United Kingdom immediately to establish a full, independent, and public judicial inquiry into the murder of Patrick Finucane which would enjoy the full cooperation and support of his family, the people of Northern Ireland, and the international community as recommended by Judge Cory. 
 
Karen L. HaasClerk. 
